To compel respondent to vacate an order for costs and enter judgment therefor in favor of relator.
Granted February 20, 1889.
Draper obtained judgment against Maloney before a justice and garnished a railway company. The company admitted its liability and paid into court the sum of $35.70, and received its discharge. Relator claimed the money, but the justice rendered a judgment against him, and for costs. Relator appealed and had a verdict in his favor in the Circuit. Hpon motion for judgment %e asked the court for costs, but instead thereof the court gave judgment for costs against him.
Held, that there being no provision of law for costs against claimant in a case of this kind, and none expressly authorizing the court in its discretion to award costs against him, the action of the circuit judge in so doing was invalid, the claimant having prevailed.